DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of claims 52-56 are process type claims that are written to be a method of using an apparatus as claimed in another claim; however, the claims in their individual process steps fail to actually require or incorporate the apparatus, or even refer to it in any way. Therefore, it is unclear how these claims are to be considered a use of the respective apparatus or how the respective apparatus is used in performing the respective method step of each claim. Note, this could be remedied by simply linking the method step of each claim to the apparatus which it is supposedly performed with. For example, claim 52 could be amended to say “Use of a transducer apparatus as claimed in claim 27, comprising registering at least one physical by measuring the physical variable with the transducer apparatus…” This is only one example, but any language in the method step of the claim that incorporates or refers to the apparatus such that the apparatus is actually required for performing the method would overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofsaess et al. (DE 198 56 951 A1) (see attached machine translation).

Regarding claim 43, Hofsaess et al. disclose a transducer apparatus for registering pressure fluctuations in flowing fluid, comprising:  a deformation body 1, that is at least sectionally membrane like (see membrane section 2 in Fig. 1; as well as a radio sensor 3,5 positioned on the deformation body and connected therewith by material bonding in the form of adhesive 4 (see par. 0020 of translation), said radio sensor having a surface facing away from said deformation body, wherein:  said radio sensor is adapted to receive free-space electromagnetic waves and to convert them into acoustic surface waves propagating along the surface facing away from the deformation body (see par. 0025 of translation and Fig. 2); said radio sensor is adapted to convert acoustic surface waves propagating along the surface into free-space electromagnetic waves (par. 0026); and said deformation body is adapted as a .

Allowable Subject Matter
Claims 27-42 and 45-48 are allowed.
44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/           Primary Examiner, Art Unit 2861